United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1159
                         ___________________________

                                   Olga Tarasenko

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                           University of Arkansas, et al.

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                          Submitted: September 23, 2015
                             Filed: October 1, 2015
                                 [Unpublished]
                                 ____________

Before LOKEN, BOWMAN, and MURPHY, Circuit Judges.
                          ____________

PER CURIAM.

       Olga Tarasenko appeals the dismissal of her 42 U.S.C. § 1983 complaint
alleging that her termination as a tenured biology professor at the University of
Arkansas at Little Rock violated her federal constitutional rights to substantive and
procedural due process, and the subsequent denial of her motion for leave to file an
amended complaint. After careful de novo review of the record, see Zutz v. Nelson,
601 F.3d 842, 848-50 (8th Cir. 2010), we affirm for the reasons stated in the district
court’s1 orders dismissing Ms. Tarasenko’s due process claims and denying her
motion for leave to amend. See 8th Cir. Rule 47B.
                      ______________________________




      1
       The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas.

                                         -2-